STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  November 17, 2015
              Plaintiff-Appellee,

v                                                                 No. 322308
                                                                  Wayne Circuit Court
JARVIS JEMEL BOYKINS,                                             LC No. 13-011204-FC

              Defendant-Appellant.


Before: GLEICHER, P.J., and SAWYER and MURPHY, JJ.

PER CURIAM.

        A jury convicted defendant of second-degree murder, MCL 750.317, felon in possession
of a firearm, MCL 750.224f, and possession of a firearm during the commission of a felony,
MCL 750.227b, for the shooting death of his roommate, David Harbin. Defendant challenges
the charges presented to the jury and the jury instructions, as well as the conduct of both the
prosecutor and defense counsel. These claims are all without merit and we affirm.

                                       I. BACKGROUND

        On the morning of August 18, 2013, David Harbin’s sisters found him lying dead on the
floor of his Detroit home. An autopsy later revealed that Harbin died from three shotgun wounds
to his face, elbow, and lower chest. The night before, Harbin had complained to one of his
sisters on the phone that someone had stolen his video game system. She had not sensed at that
time that Harbin was in danger.

        The police tried to question defendant about the shooting as he and the victim resided
together. Defendant fled town and was arrested on other charges two months later in Ohio.
There was no physical evidence linking defendant to the shooting and his convictions were based
on his statements to fellow prisoners. Defendant told three separate inmates about the shooting,
including that Harbin had accused him of stealing a video game and that he had used Harbin’s
own shotgun to shoot him three times.

                                    II. JURY INSTRUCTIONS

       Through his appellate counsel and in an in propria persona brief filed pursuant to
Supreme Court Administrative Order No. 2004-6, Standard 4, defendant contends that the trial
court erroneously rejected his request to instruct the jury on the lesser included offense of

                                              -1-
voluntary manslaughter, and that the court should not have instructed the jury on first-degree
murder.

        We find no error in the trial court’s refusal to instruct the jury on voluntary manslaughter.
We review de novo underlying legal questions pertaining to jury instruction issues, and for an
abuse of discretion the trial court’s determination regarding the applicability of a jury instruction
to the facts of the case. People v Gillis, 474 Mich. 105, 113; 712 NW2d 419 (2006). “The
defendant bears the burden of establishing that the asserted instructional error resulted in a
miscarriage of justice.” People v Dupree, 486 Mich. 693, 702; 788 NW2d 399 (2010).

         Voluntary manslaughter is a necessarily included lesser offense of murder. People v
Mendoza, 468 Mich. 527, 541; 664 NW2d 685 (2003). “ ‘[A] requested instruction on a
necessarily included lesser offense is proper if the charged greater offense requires the jury to
find a disputed factual element that is not part of the lesser included offense and a rational view
of the evidence would support it.’ ” People v Smith, 478 Mich. 64, 69; 731 NW2d 411 (2007)
(alteration in original), quoting People v Cornell, 466 Mich. 335, 357; 711 NW2d 83 (2006).
“Consequently, when a defendant is charged with murder, an instruction for voluntary and
involuntary manslaughter must be given if supported by a rational view of the evidence.”
Mendoza, 468 Mich. at 541.

       To support instructing the jury on voluntary manslaughter, there must be evidence from
which a jury could rationally conclude that the defendant acted “in the heat of passion, the
passion was caused by adequate provocation, and there was not a lapse of time during which a
reasonable person could control his passions.” People v Reese, 491 Mich. 127, 143; 815 NW2d
85 (2012). The “passion” necessary to support a voluntary manslaughter instruction must be
“that which would cause a reasonable person to lose control.” People v Tierney, 266 Mich. App.
687, 715; 703 NW2d 204 (2005).

        A rational view of the evidence did not support the provision of a voluntary manslaughter
instruction. Defendant described the night’s events to three fellow inmates and each repeated
those stories to the jury. As described in this second-hand manner, the evidence shows that the
argument between defendant and Harbin began when Harbin accused defendant of stealing a
video game. Early on, defendant retrieved Harbin’s shotgun from his bedroom, but Harbin was
able to calm defendant down. Harbin assured defendant that he had no intention of using the
shotgun against defendant because the matter was “not that serious.” Shortly thereafter, Harbin
went outside to urinate. Defendant claimed that Harbin gave him a “mean look” at that time.
Defendant became convinced that Harbin had telephoned his brother to ask him to come over
and kill defendant. Accordingly, defendant again took the shotgun from Harbin’s room, loaded
it, and collected some extra shotgun shells. Defendant then sat in the living room awaiting
Harbin’s reentry. Upon Harbin’s return, defendant shot him three times. Between each shot,
defendant was required to reload the weapon.

        Defendant’s description of events to his fellow inmates does not support that he acted in
the heat of passion. Harbin accused defendant of stealing a video game, but Harbin also assured
defendant that the quarrel was not serious enough to ignite violence. A “mean look” is not
sufficient justification to inflame such a violent response, and any notion that Harbin had
summoned a hit man was irrationally conceived. The events of the evening certainly would not

                                                -2-
have caused a reasonable person to lose control as defendant did. Moreover, there was more
than adequate time for defendant to control his passions. In between each firing of the shotgun,
defendant had to stop and reload the weapon. After the first and second shot, defendant would
have had the opportunity to see the devastating results of his actions. Despite the time in
between and the opportunity to rethink his decision, defendant shot Harbin three times. Given
this evidence, there was no ground to instruct the jury on voluntary manslaughter and the court
acted within its discretion in denying defendant’s request.

        We also discern no error in the trial court’s presentation of the first-degree murder charge
to the jury. A court may only present a charge to the jury if the prosecutor has presented
sufficient evidence from which the jury could conclude beyond a reasonable doubt that the
elements of the charge have been satisfied. People v Jolly, 442 Mich. 458, 466; 502 NW2d 177
(1993). Defendant failed to preserve his challenge by seeking a directed verdict on the first-
degree murder charge, People v Lugo, 214 Mich. App. 699, 711; 542 NW2d 921 (1995), and our
review is limited to plain error affecting defendant’s substantial rights. People v Carines, 460
Mich. 750, 763; 597 NW2d 130 (1999).

        To establish first-degree premeditated murder, the prosecutor must prove that “the
defendant intentionally killed the victim with premeditation and deliberation.” People v Jackson,
292 Mich. App. 583, 588; 808 NW2d 541 (2011). Deliberation and premeditation may be
inferred from the various circumstances surrounding the killing, including the number of wounds
suffered by the victim. People v Unger, 278 Mich. App. 210, 229, 231; 749 NW2d 272 (2008).
Evidence of multiple injuries tends to support that the defendant had time to reconsider his
actions, supporting that his conduct was deliberative. Id. at 231.

        When Harbin went outside, defendant consciously chose to retrieve Harbin’s shotgun and
load it. Defendant lay in wait in the living room armed with the loaded shotgun until his victim
came back inside. Defendant took the time to shoot Harbin three times, reloading the single-shot
weapon after firing the first and second time. That defendant sat waiting in deliberation and then
fired and reloaded the gun multiple times was sufficient to support the presentation of a first-
degree premeditated murder charge to the jury. Again, defendant can establish no error.

                            III. PROSECUTORIAL MISCONDUCT

        Defendant contends that the prosecutor improperly vouched for the credibility of a state
witness during opening statements. Specifically, in relation to one of the jailhouse snitches, the
prosecutor stated: “I believe Mr. Ware was charged with armed robbery and felony[-]firearm and
he was given a deal where he gets to go to prison for three to fifteen years in exchange for
truthful testimony about what the Defendant said to him.”

        Defendant failed to preserve his challenge by raising a contemporaneous objection,
People v Bennett, 290 Mich. App. 465, 475; 802 NW2d 627 (2010), and our review is limited to
plain error affecting defendant’s substantial rights. Carines, 460 Mich. at 763. When reviewing
a prosecutorial misconduct challenge, we must examine the entire record and consider the
subject comments in context. People v Mann, 288 Mich. App. 114, 119; 792 NW2d 53 (2010).
The prosecutor is not permitted to “vouch for the credibility of his or her witnesses ‘to the effect
that [the prosecutor] has some special knowledge concerning a witness’[s] truthfulness.’ ”

                                                -3-
People v Wood, 307 Mich. App. 485, 505; 862 NW2d 7 (2014), quoting People v Bahoda, 448
Mich. 261, 276; 531 NW2d 659 (1995). However, the defendant is only entitled to relief if the
comments deprived him of the right to a fair and impartial trial. People v Dobek, 274 Mich. App.
58, 63; 732 NW2d 546 (2007).

        This Court has held that a prosecutor may inform the jury during opening that a particular
witness will testify pursuant to an agreement requiring the witness to testify truthfully without
insinuating that he has special knowledge about the witness’s veracity. Wood, 307 Mich. App. at
505-506. That is all the prosecutor did in this case. In any event, the court later instructed the
jury that the attorneys’ statements were not evidence and that it was the jury’s role to assess the
credibility of witnesses. These instructions were sufficient to cure any prejudicial effect the
prosecutor’s comment may have had. Id. at 506. Defendant is therefore not entitled to relief.

                                  IV. ASSISTANCE OF COUNSEL

        Defendant finally asserts in his in pro per brief that his appointed trial attorney provided
ineffective assistance. Defendant failed to preserve his challenge by requesting a new trial or a
Ginther1 hearing, and our review is limited to mistakes apparent on the existing record. People v
Rodgers, 248 Mich. App. 702, 713-714; 645 NW2d 294 (2001).

                 “‘[T]he right to counsel is the right to the effective assistance of counsel.’”
         United States v Cronic, 466 U.S. 648, 654; 104 S. Ct. 2039; 80 L. Ed. 2d 657 (1984),
         quoting McMann v Richardson, 397 U.S. 759, 771 n 14; 90 S. Ct. 1441; 25 L. Ed.
2d 763 (1970). An ineffective assistance claim includes two components: “First,
         the defendant must show that counsel’s performance was deficient. . . . Second,
         the defendant must show that the deficient performance prejudiced the defense.”
         Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674
         (1984). To establish the deficiency component, a defendant must show that
         counsel’s performance fell below “an objective standard of reasonableness” under
         “prevailing professional norms.” People v Solmonson, 261 Mich. App. 657, 663;
         683 NW2d 761 (2004). With respect to the prejudice aspect, the defendant must
         demonstrate a reasonable probability that but for counsel’s errors, the result of the
         proceedings would have been different. Id. at 663-664. The defendant also must
         overcome the strong presumptions that “counsel’s conduct [fell] within the wide
         range of reasonable professional assistance” and that counsel’s actions were
         sound trial strategy. Strickland, 466 U.S. at 689. [People v Galloway, 307 Mich
         App 151, 157-158; 858 NW2d 520 (2014).]

        Defendant first asserts that defense counsel should have objected to the prosecutor’s
commentary on witness Ware’s veracity during opening statement. As noted, the prosecutor’s
statement was proper. As any objection would have been without merit, defendant cannot
establish an ineffective assistance claim on this ground. People v Eisen, 296 Mich. App. 326,
329; 820 NW2d 229 (2012).


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                  -4-
       Defendant further avers that his counsel should have objected to the admission of his
recorded jailhouse phone conversations because the prosecutor failed to establish the proper
foundation for the authenticity of the evidence. Defendant cites a seven-part test for
authenticating evidence set forth in People v Taylor, 18 Mich. App. 381; 171 NW2d 219 (1969),
and claims the prosecutor was required to follow those steps. However, the enactment of MRE
901 superseded the Taylor test. People v Berkey, 437 Mich. 40, 49-50; 467 NW2d 6 (1991).
MRE 901(a) simply provides, “The requirement of authentication or identification as a condition
precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter
in question is what its proponent claims.”

        Here, the prosecutor presented the testimony of the police officer in charge of obtaining
jailhouse phone call recordings and “dispersing them when needed.” The officer described that
jailhouse calls are automatically recorded by a computer system. The officer continued that the
investigating officer contacted him and requested copies of defendant’s recorded calls, which
were provided. The calls played for the jury, the officer testified, were on the recording provided
during the investigation. Thus, a witness with personal knowledge of how the evidence was
created testified that the evidence was “what its proponent claims” as required by MRE 901(a).
Any objection would have been without merit and counsel was not ineffective in this regard.

       We affirm.



                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ David H. Sawyer
                                                            /s/ William B. Murphy




                                                -5-